DETAILED ACTION
The applicant’s amendment filed on February 23, 2021 was received.  Claims 18 and 19 were cancelled.  Claim 11 was amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In view of Applicant’s amendment of claim 11, the Examiner withdraws the previously set forth rejection of claims 11-13, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Riemschneider and Ellwanger as detailed in the Office action dated December 24, 2020.

In view of Applicant’s cancelation of claim 18, the Examiner withdraws the previously set forth rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Riemschneider, Ellwanger and Campbell as detailed in the Office action dated December 24, 2020.

In view of Applicant’s cancelation of claim 19, the Examiner withdraws the previously set forth rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Butzmann in view of Riemschneider, Ellwanger and Hasegawa as detailed in the Office action dated December 24, 2020.

Claims 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Butzmann et al. (hereinafter “Butzmann”) (DE 10 2012 210 595 A1; see English machine translation already of record) in view of Riemschneider (U.S. Pub. No. 2006/0152190A1, already of record), Ellwanger (U.S. Pub. No. 2010/0196748A1, already of record), Campbell et al. (hereinafter “Campbell”) (U.S. Pub. No. 2015/0338626A1, already of record), Stone et al. (hereinafter “Stone”) (U.S. Pub. No. 2013/0169069A1), and Hasegawa (U.S. Pub. No. 2008/0084180A1).
Regarding claims 11, 13 and 17, Butzmann teaches a battery cell 10 including a galvanic element or cell winding 12 (galvanic element with a first electrode and a second electrode), a battery sensor 14 and a switch 16, which is designed as a power interruption device.  Furthermore, power connections 22 (first connection terminal; second connection terminal) are led to the outside of the battery cell 10 (see paragraph 22; FIG. 1).  The switch 16 is connected to one of the power connections 22 (see paragraph 23). The battery sensor 12 may detect a critical cell state indicated by exceeding one or more limit values, for example with respect to cell voltage, cell temperature, internal cell pressure, current intensity, etc. (see paragraph 13).  If the battery sensor 12 determines that a predetermined limit values have been exceeded, electrical triggering of the switch 16 takes place (see paragraph 23).  The electrical 
Butzmann is silent as to the sensor communicating wirelessly with the control device and to the battery cell having a communication device for wirelessly communicating with an overriding control device and with another battery cell, as well as to a memory device for storing the physical and chemical properties of the battery cell detected by the plurality of sensor devices, wherein the memory device stores a change in the physical and chemical properties of the battery cell over time from an initial state to a final state of the battery cell as a history of a service life time of the battery cell.
Riemschneider teaches a wireless battery management system wherein a cell unit is provided for measuring physical parameters of battery cells, wherein the cell unit comprises a cell unit transmitter. The cell unit transmitter is used to transmit the measured values of the physical parameters by means of a wireless communication link. The cell unit may comprise a micro-chip for data processing and storage of measured values and processed data. By establishing a communication link between each other, individual cell units may communicate with one another and exchange data. For example, a cell unit may combine and process a plurality of measured values and send the combined and processed measured values to the control unit.  Furthermore, by communicating with one another and by exchanging data, the data comprising measured values or combined and processed measured values, the cell units may be able to make decisions concerning the next steps to take in managing the battery cells 
After receiving data from a cell unit, the control unit may process the received data, which may contain measured values of physical parameters, and transmit appropriate control signals to an individual cell unit. The control signals may comprise a request for establishing a short circuit between two poles of a battery cell.  Upon receiving measured values or processed data from a cell unit, the control unit records the measured values or processed data of the cell unit in order to maintain a history of the life of individual battery cells (see paragraph 29).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the wireless communication and control system of Riemschneider in the battery cell of Butzmann because Riemschneider teaches that wireless transmission has the advantage that the control unit can be located far away from the battery and that no electric leads are necessary for connecting the at least one cell unit with the control unit, which may reduce the costs of the system (see paragraph 10).
Butzmann is silent as to a plurality of sensor devices configured as a mesh network.
Ellwanger teaches a battery stack 100 comprised of a plurality of wireless sensor nodes 1101,1 – 110n,I, each of which is connected to a terminal of a corresponding one of a plurality of battery cells 1201,1 – 120n,i (see paragraph 17).  The plurality of wireless sensor nodes 1101,1 – 110n,I, in combination with an external wireless sensor node 130, form a wireless sensor network 140 (see paragraph 18).  These sensors can form a 
Butzmann is silent as to an energy conversion device.
Campbell teaches a sensor module 12 including an antenna 18 or a wireless transceiver 19 and an energy harvesting circuit 20 formed as a thermoelectric generator for harvesting power from a local environment (see paragraph 30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the thermoelectric generator of Campbell to power the sensors of Butzmann in order to allow the sensor to be powered independently of the galvanic element.
Stone teaches that additional known energy harvesting means include photovoltaic, piezoelectric, pyroelectric and radio frequency energy harvesting means (see paragraph 109).  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have utilized the harvesting means of Stone together with the thermoelectric generator of Campbell because it has been held by the courts that it is obvious to combine equivalent elements known for the same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (see MPEP § 2144.06).

Hasegawa teaches a battery pack which includes a storage unit storing a shock history which is a history of shock detected by a shock detection means. When the detected value of the detection means is equal to or greater than a threshold value, the control unit stores the detected value and a number of times of the detected value exceeding the threshold value as the shock history into the storage unit (see paragraph 16).  The battery pack further includes a fuse provided between the battery and the pair of output terminals, and a fuse cutting circuit cutting the fuse. The control unit reads the shock history from the storage unit, and sends a cutting signal to the fuse cutting circuit when the number of times of the detected value exceeding the threshold value is greater than a predetermined value, and the fuse cutting circuit cuts the fuse based on the cutting signal (see paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the shock detection means, fuse, and fuse cutting circuit of Hasegawa to the battery cell of Butzmann because Hasegawa teaches that when a lithium-ion battery pack receives a strong shock, the output current from the battery pack must be cut off, and change the battery pack to a disabled state to prevent troubles such as catching-fire caused by a short circuit in the inside of the lithium-ion battery, and overcharge or over-discharge caused by a breakdown of the cell balance between the lithium-ion batteries (see paragraph 11).

Regarding claim 12, Butzmann teaches that the battery sensor may be arranged in or on the battery cell and the switch may be arranged in the battery sensor (see paragraph 26).
Regarding claim 20, Riemschneider teaches that the control unit may communicate with a central processing unit 79 controlling a switching unit 92 (see paragraphs 71 and 78).  The switching unit 92 may be adapted to perform a charge balancing such that the charging of each battery cell of the plurality of battery cells is adjusted according to a mean charging value (see paragraph 79).  

Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
Applicant’s principal arguments are as follows:
A)	Hasegawa merely discloses a shock detection means.  Applicant submits that a person of ordinary skill in the art would not refer to the shock detection means of Hasegawa to reach the claimed limitation of a force sensor because the claimed force sensor is designed to detect the “deformation,” not the “shock.”

In response to Applicant’s arguments, please consider the following comments:
A)	Insofar as force is understood to be the mathematical product of mass and acceleration, detecting a shock, or acceleration, of a battery pack with a known mass is functionally equivalent to detecting a force.  The shock detection means of Hasegawa is capable of detecting those shocks which cause deformation as well as those shocks 
If Applicant wishes to distinguish the claimed force sensor over the shock detection means of Hasegawa, it is suggested that Applicant describe the manner by which a force value, measured by the claimed force sensor in units of Newtons (or equivalents thereof) is used to determine a unitless deformation amount or damage degree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727